Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-12, 15-19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAMURA (US 2010/0081378 A1, hereinafter KAWAMURA).

    PNG
    media_image1.png
    764
    559
    media_image1.png
    Greyscale

As per claims 1 and 15, KAWAMURA discloses a wireless charging device, comprising: 
a transmitting coil (See Fig.9, Item#113, discloses a transmitting coil); 
a first communication circuit, configured to receive relative position information of a receiving coil of a device to be charged (See Fig.9, Item#13, discloses a wireless communication function unit, also see par.70, discloses the information D0 comprising D1 which is the outer shape of information of the device and D2 which are the coordinates of the charge receiving device are sent to the charge transmitting device); 
a plurality of prompters, the plurality of prompters being arranged around the transmitting coil (See Fig.9, Item#12, disclose a display function unit, also see Fig.4A-4B, 5 and Par.70, disclose the display device comprises a plurality of pixels which light up to indicate the 
a controller (See Fig.9, Item#14), configured to generate a trigger instruction of the prompter, according to the relative position information in combination with a relative positional relationship between the plurality of prompters and the transmitting coil, and control the prompter at a corresponding position to be turned on, to indicate a placement position of the device to be charged, so as to align the transmitting coil and the receiving coil (See Figs.5 and 9, Pars.70 and 81, disclose the control unit 14 receives D0 -outline and charge receiving coordinate information- the  main controller then forwards that information to the display function unit which activates the appropriate pixels to indicate the place of the device to be charged to align the charge transmission and charge receiving coil to increase efficiency see par.77).

As per claim 2, KAWAMURA discloses the wireless charging device according to claim 1 as discussed above, wherein, the plurality of prompters are a plurality of light-emitting elements, and the plurality of light-emitting elements are arranged in an array (See Fig.4A-4B, 5 and Par.70, disclose the display device comprises a plurality of pixels which light up to indicate the outline of the device around the coordinates of the charge transmitting coil which matches up with the charge receiving device coordinates).

As per claim 3, KAWAMURA disclose the wireless charging device according to claim 2 as discussed above, wherein, the plurality of the light-emitting elements are arranged in an array with the transmitting coil as a center (See Par.79 and Fig.4B, disclose “coordinates (x, y)=(m, n) at the center of the circular shape of the antenna coil 211 (secondary coil) are set, the coordinate 

As per claim 5, KAWAMURA discloses the wireless charging device according to claim 2 as discussed above, wherein, the trigger instruction includes an instruction of controlling a corresponding light-emitting element to be lit (See Fig.4A, and Par.78, disclose the display device comprising a plurality of pixels, the controller as shown in Fig.9, sends the information D1+D2 to the display device and the result is lighting up specific pixels as shown in fig. 5 displaying an outline of Pa); and 
an outer edge of a shape formed by the lit light-emitting element matches an outline of the device to be charged, wherein the trigger instruction further includes an instruction of controlling a corresponding light-emitting element to indicate a placement direction of the device to be charged (See Fig.2, Item#Pa and 2a, disclose the shape displayed on the display device matches that of the device to be charged).

As per claim 7, KAWAMURA discloses the wireless charging device according to claim 1, wherein, the relative position information of the receiving coil includes: perpendicular distances from a center of the receiving coil to four edges of the device to be charged (See Par.79 and 5, disclose sending information of the outer shape of the device and (m,n) coordinates to the position of the charge receiving component with respect to the outer shape, the m,ncoordinates are perpendicular to the outer shape of the device).



As per claims 10-11 and 16-18, KAWAMURA discloses the wireless charging device according to claims 9 and 15 as discussed above, wherein, the coordinate information is X coordinate information and Y coordinate information (See Par.78, disclose coordinates (A, B) to indicate the position of the charging coil in the center of the pixels); and 
the controller is configured to: 
determine a prompter corresponding to a perpendicular distance range according to the perpendicular distances from the center of the receiving coil to the four edges of the device to be charged and the coordinate information of the plurality of prompters relative to the transmitting coil, to generate a trigger instruction of the prompter corresponding to the perpendicular distance range or the prompter corresponding to a boundary of the perpendicular distance range (See Par.66, discloses the outer shape information D1 is sent to the charger controller from the charge receiving device, the coordinates of the charge receiving device D2 are also sent to the charger which in return highlights the outside shape of the charge receiving device in relation to a determined charging center to align with the coordinates (m,n)).

As per claim 22, KAWAMURA discloses an electronic device, comprising a receiving coil (See Fig.9, Item#211), a memory (See Fig.9, Item#26 and Par.76) and a second 

As per claim 23, KAWAMURA discloses the electronic device according to claim 22 as discussed above, wherein, the memory is further configured to store size information of the electronic device; and the second communication circuit is configured to send the size information to the wireless charging device (See Par.76 and Fig.2, disclose the outer shape information is stored in the charge receiving device and sent to the charging device, also it is clear that part of the outer shape information is the size as it ca be seen that the indication Pa on the charger display matches the size of the charge receiving device 2a).

As per claim 24, KAWAMURA discloses a wireless charging system, comprising an electronic device and the wireless charging device according to claim 1 as discussed above, wherein the electronic device includes a receiving coil (See Fig.9, Item#211), a memory (See Fig.9, Item#26 and Par.76) and a second communication circuit (See Fig.9, Item#24), the memory is configured to store relative position information of the receiving coil of the electronic device (See Par.76, discloses information D1 and D2 are stored in the memory of the charge 

As per claims 12 and 19, KAWAMURA discloses the wireless charging device according to claims 1 and 15 as discussed above, wherein, the first communication circuit is configured to receive size information of the device to be charged; the controller is further configured to: calculate to obtain a rectangular region of an edge contour of the device to be charged when the receiving coil of the device to be charged is aligned with the transmitting coil, on a Cartesian coordinate system with the center of the transmitting coil as a coordinate origin, according to the relative positional relationship between the prompters and the transmitting coil in combination with the size information of the device to be charged, and the relative position information of the receiving coil of the device to be charged; and generate a trigger instruction of the prompter located within the rectangular region or located at a boundary of the rectangular region (See Figs.5 and 9, Pars.70 and 81, disclose the control unit 14 receives D0 -outline and charge receiving coordinate information- the  main controller then forwards that information to the display function unit which activates the appropriate pixels to indicate the place of the device to be charged to align the charge transmission and charge receiving coil to increase efficiency, the examiner explains that the outer-shape information is understood to be in the form of distances from the coordinates representing the position of the charge receiving element, the charging system once it receives information D0, finds the best place to place align the charger .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMURA in view of AGHASSIAN et al. (US 2011/0004278 A1, hereinafter AGHASSIAN).
As per claim 21, KAWAMURA discloses the method according to claim 15 as discussed above, however KAWAMURA does not disclose further comprising: determining whether the receiving coil of the device to be charged is aligned with the transmitting coil; if the receiving coil is aligned with the transmitting coil, generating an off instruction of the prompter to control the turned-on prompter to be turned off.

KAWAMURA and AGHASSIAN are analogous art since they both deal with alignment in wireless charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KAWAMURA with that of AGHASSIAN by turning off the prompter when proper alignment is achieved for the benefit of reducing energy consumption.
Allowable Subject Matter
Claims 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859             

/EDWARD TSO/            Primary Examiner, Art Unit 2859